Title: To Alexander Hamilton from William North, 1 January 1800
From: North, William
To: Hamilton, Alexander


New York 1st Jany 1800
Sir,
Under the impression, That frequent Inspections are of the utmost consequence, that they tend to give & preserve discipline, & economy: & in fact, that without them, & the consequent returns, no uniformity can be established, nor the real strength, or situation of an army be known, I have laboured to form returns relative to this Object which I hope embrace every thing necessary to be known respecting the seperate parts, or the agregate of a Regiment. Without precedents before me, & with scarcely any recollection of the forms used in the army last war, It is with a degree of diffidence I offer the forms accompanying this, to your notice; they are submitted for correction, I shall be ready to give my reasons in support of the different Columns & be happy to amend them, in any way which may be pointed out. When the forms are perfected I should presume they ought to be printed, & it is submitted whether the Returns of Inspection, may not, as they embrace every thing, do away the common monthly returns. In this event, if no Division or Brigade Inspector was present, a regulation might be made Authorizing the Commanding Officer of One Regt or Corps, to Inspect another; making it the duty of a regular Inspector, at all events, to Inspect the whole of the force under the Command of his General, at least once in three months.
With the greatest respect   I have the honor to be,   Sir,   Your Obed Servt

W NorthAdjt Genl.
